Citation Nr: 1750825	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-33 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to July 28, 2017, and in excess of 70 percent thereafter, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from October 1966 to August 1968, with service in the Republic of Vietnam from August 1967 to August 1968.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned a 30 percent rating.

This case was remanded by the Board in June 2017 for additional development.  An August 2017 rating decision granted an increased rating for PTSD to 70 percent, effective July 28, 2017.  Regardless of the RO's actions, the issue remains pending because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU is part and parcel of the claim for benefits for the underlying disability.  Id.  Here, the record reflects that the Veteran retired due to non-service connected back problems, and there is no indication that the Veteran is unemployable due to his service-connected PTSD.  See April 26, 2010 psychology consultation.  Thus, the Board finds that a claim for TDIU is not before the Board at this time.


FINDINGS OF FACT

1.  For the period prior to July 28, 2017, the Veteran's PTSD manifested by symptoms of daily intrusive thoughts; depressed mood; restricted affect; feelings of sadness and anxiety; and nightmares 4 to 6 times per month, most closely approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The preponderance of the evidence is against a finding of occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  From July 28, 2017, the Veteran's PTSD manifested by symptoms of depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short and long term memory; flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; and intermittent inability to perform activities of daily living, most closely approximating occupational and social impairment with deficiencies in most areas.  The preponderance of the evidence is against a finding of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to July 28, 2017, the criteria for a disability rating in excess of 30 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  From July 28, 2017, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal for a higher initial disability rating for the service-connected PTSD arises from a disagreement with the initial evaluation following the grant of service connection; additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his post-service treatment records, and VA examination reports.  

This claim was remanded in June 2017 to obtain outstanding VA medical records and afford the Veteran a PTSD examination.  In June 2017 VA medical records were obtained, and the Veteran was provided a VA PTSD examination in July 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Increased Rating - PTSD 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran seeks a rating in excess of 30 percent prior to July 28, 2017, and in excess of 70 percent thereafter for PTSD, which is rated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).........30.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.........50.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.........70.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name.........100.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board has reviewed the VA examinations, pertinent treatment records, and statements from the Veteran pertaining to his PTSD.  For the following reasons, the Board finds that the evidence of record is against a finding that the Veteran's PTSD warrants a rating in excess of 30 percent prior to July 28, 2017, or in excess of 70 percent at any time during the appeal period.

During the April 2011 PTSD examination, the Veteran reported being married to his wife for 42 years, and having three adult children.  He said he tended to keep to himself and was often uncomfortable with others.  Upon evaluation, the Veteran was clean, adequately groomed, and casually dressed.  He was alert, attentive, and oriented by person, place, time, and situation.  The Veteran's affect was normal and consistent with discussion content.  The Veteran's speech was normal, and his thought content was rational.  He denied history of hallucinations, delusions, or mania.  He denied history of flashbacks.  He endorsed intrusive thoughts on a daily basis that brought on feelings of sadness and anxiety.  He reported nightmares 4 to 6 times per month.  The Veteran reported suicidal thoughts in the past but denied any intent or plan.  The Veteran's insight and judgment were fair and adequate for current safety.

In a November 2012 statement, the Veteran wrote that PTSD prevented him from attending his grandchildren's activities and enjoying activities with his adult children.  The Veteran said he no longer felt the desire to leave his house or attend any family events.  He said he was confined to one chair at home, which was his most comfortable environment.  He reported constantly checking his immediate environment and said crowds made him anxious and weary of his surroundings.

VA treatment records from February 2011 to July 2017 show that the Veteran's PTSD was stable and that he underwent no significant changes during this period.  He was noted to have a slightly depressed mood and restricted affect, growing depressed at times.  Significantly, an October 2012 psychology note indicated that the Veteran had a stressful six weeks following his wife breaking her arm.  In that time, the Veteran did all the cooking and laundry, ran errands, and mowed the yard.  An August 2015 mental health outpatient note indicated the Veteran was enjoying life and visiting family, including his son who was soon to be married.  Throughout this time, the Veteran's PTSD was characterized as mild.

According to the July 2017 PTSD examination report, the Veteran reported that he cried a lot, and occasionally stomped around, screamed, and yelled.  Upon evaluation, Veteran was appropriately dressed and groomed, and alert.  He maintained good eye contact.  Speech was normal, but somewhat slurred due to what appeared to be difficulties with mouth and oral health.  His mood was depressed, and his affect was congruent, dysphoric and flat.  The Veteran's thought process was tangential and at times circumstantial, while thought content was characterized by depersonalization and derealization.  Attention, concentration, memory, abstract thinking, judgment, and insight were impaired.  The examiner observed that the Veteran's symptoms included depressed mood; anxiety; suspiciousness; chronic sleep impairment; impairment of short and long term memory; flattened affect; circumstantial, circumlocutory or stereotyped speech; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances; inability to establish and maintain effective relationships; and intermittent inability to perform activities of daily living.  The examiner noted that Veteran's PTSD symptoms were consistent with occupational and social impairment with deficiencies in most areas.  

The pertinent inquiry in rating psychiatric disorders is the level of occupational and social impairment, based on the frequency, severity, and duration of psychiatric symptoms.  Prior to July 28, 2017, the Veteran's symptoms consisted of daily intrusive thoughts, depressed mood, restricted affect, feelings of sadness and anxiety, nightmares 4 to 6 times per month.  While the Veteran reported that his PTSD prevented him from attending activities with children and grandchildren and that he did not desire to leave his house, treatment records indicate the Veteran has good relationships with his family.  See August 2015 mental health note indicating the Veteran was enjoying life and visiting family.  Although the July 2017 VA examiner opined that the Veteran's PTSD had worsened since the 2011 examination, she did not specify when that worsening occurred.  As noted above however, VA medical records from 2011 through 2017 showed the Veteran's PTSD was consistently stable and characterized as mild.  

The July 2017 PTSD examination report is the first indication that the Veteran's PTSD was manifested by symptoms of such severity so as to result in social and occupational impairment with deficiencies in most areas.  Notably, this was the earliest notation that the Veteran's memory had declined, as January 2017 and May 2017 records showed his memory was good.  Additionally, the July 2017 report was the first finding that the Veteran's attention, concentration, abstract thinking, judgment, and insight were impaired.  For these reasons, the Board finds that prior to July 28, 2017 the evidence does not more closely approximate occupational and social impairment with reduced reliability and productivity.  

The evidence of record does not suggest that the Veteran's PTSD symptoms are so severe as to result in total social and occupational impairment.  The Board acknowledges that the July 2017 examination report indicates the Veteran has an intermittent inability to perform activities of daily living, a symptom identified in the 100 percent rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Veteran was not shown to have gross impairment in thought processes or communication, delusions or hallucinations, persistent danger of hurting self or others, or disorientation to time or place.  Moreover, the Veteran's memory loss was not so severe as to cause him to forget names of close relatives, his own occupation, or his name.  Notably, the July 2017 examiner indicated that the Veteran's PTSD symptomatology resulted in occupational and social impairment with deficiencies in most areas.  Thus, while the Veteran has demonstrated one of the PTSD symptoms identified in the 100 percent criteria, his overall disability picture does not more closely approximate total occupational and social impairment.  Therefore, a rating in excess of 70 percent for PTSD is denied.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period prior to July 28, 2017, a disability rating in excess of 30 percent for PTSD is denied.

From July 28, 2017, a disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


